Citation Nr: 0801643	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for cluster headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
entitlement to service connection for cluster headaches and 
assigned a noncompensable evaluation, effective from April 2, 
1992.  Subsequently, in an August 1994 decision, the RO 
increased the evaluation for the service-connected cluster 
headaches from noncompensable to 30 percent disabling, 
effective from April 2, 1992.  The Board observes that the 
veteran's file has been transferred from the St. Petersburg 
RO to the Louisville RO.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for sinusitis.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The competent clinical evidence of record reflects that the 
veteran's headaches are manifested by frequent, prolonged, 
severe, incapacitating, prostrating attacks that cause him to 
miss work.


CONCLUSION OF LAW

Entitlement to an initial evaluation of 50 percent, but no 
higher, for cluster headaches is granted, subject to the 
criteria governing the payment of monetary benefits.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  
In the present case, because the July 1992 rating decision 
granted the veteran's claim of entitlement to service 
connection for headaches, such claim is now substantiated.  
As such, his filing of a notice of disagreement as to the 
July 1992 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The June 1993 and April 2003 Statements of the Case and the 
August 2007 Supplemental Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
migraine headaches and included a description of the rating 
formula under that diagnostic code.  Thus, the appellant has 
been informed of what was needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher 
evaluations for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for headaches, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that a higher evaluation is warranted for 
his service-connected cluster headaches.  At the outset, the 
Board observes that service connection for the disability at 
issue has been established effective from April 2, 1992.

The veteran's headaches have been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  That Code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next 
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, the record demonstrates that a physician, in an 
October 1992 private treatment record, reported that the 
veteran had been treated in his clinic since January 1992 for 
migraine/cluster headaches that had been managed with Calan 
daily with good response.

In a January 1993 VA outpatient treatment record, the veteran 
reported experiencing headaches four to five times per week 
that were accompanied by severe light sensitivity and nausea 
and vomiting.  

A June 1993 Emergency Department treatment record reflects 
that the veteran sought treatment for a one day history of 
diffuse headaches that had been associated with photophobia, 
nausea, and vomiting.

A July 1993 VA outpatient treatment record also reflects that 
the veteran sought treatment for headaches that were 
accompanied by photophobia.

An undated treatment record from the Emergency Department at 
the Sacred Heart Hospital received in March 1994 reflects 
that the veteran complained of experiencing headaches that 
were accompanied by photophobia and nausea.  He described the 
intensity of the headaches as being "like my head is coming 
off."

The veteran underwent a VA examination for his headaches in 
April 1994.  The veteran described the headaches as 
bitemporal, severe, constant pain that were preceded by and 
associated with intense photophobia and phonophobia.  He had 
occasional nausea associated with the headaches, particularly 
when he smelled the odor of food during a headache.  The 
veteran reported that he sought relief by lying in a darkened 
room or closet with a cold wash rag placed over his head.  He 
also indicated that if the headaches occurred while he was at 
work, he became extremely irritable and had had to leave work 
to go home approximately six times in the past six months.  
The veteran further reported that the duration of the 
headaches varied from one to five hours and on occasion 
lasted the entire day.  He described the frequency of the 
headaches, which had no precipitants, as ranging from once a 
week to at times three to four times per week.  The 
examiner's impression was that the veteran met the diagnostic 
criteria for migraine headaches without aura.  He further 
indicated that there was some questionable relief with the 
current regimen of Propranolol, but that it did not appear to 
be of significant benefit.  The examiner further indicated 
that the frequency and severity of the veteran's headaches 
were such that they were interfering with his functioning 
particularly at work.

In a February 2001 statement, the veteran's mother stated 
that the veteran "has headaches so often that I cannot 
document the actual day or time he has them.  He has had 
headaches since he was in the military and they have gotten 
progressively worse over the pass few years.  The only way he 
can get rid of them is by sleeping them off.  He has to be in 
a quiet and dark room.   That he cannot stand noise or even 
food."  She further stated that the veteran's headaches 
usually last anywhere from two to ten hours.

In another February 2001 statement, the veteran's roommate 
stated that the veteran's headaches were very constant and 
that there was no possible way to keep track of, or give 
dates and times of the occurrences of them.  According to the 
roommate, the veteran could only sleep off the headaches.

In a February 2001 statement, A.J. M., a friend of the 
veteran's reported that he was aware of the veteran having 
severe headaches that occurred three to four times a week.  
She indicated that the veteran would be in bed anywhere from 
two to nine or ten hours with the headaches.  

In a February 2001 statement, the veteran's aunt stated that 
the veteran had frequently suffered from headaches that 
caused him to have to go to bed and rest for several hours at 
a time.  She indicated that the headaches happened so often 
it was hard for her to say exactly how many times and when 
they occurred.

A February 2001 University of Louisville Hospital Emergency 
Department treatment record demonstrates that the veteran 
sought treatment for a headache in his bilateral temples that 
was associated with nausea and photophobia.  He stated that 
the pain was throbbing and similar to migraine headaches.  
The veteran's headaches resolved after the veteran feel 
asleep.  The examiner's impression was that that the veteran 
had resolved migraine headaches.

In February 2001, the veteran underwent another VA 
examination for his headaches.  He reported that the 
headaches, which occurred three to five times a week, were 
sharp and associated by nausea, photophobia, and phonophobia 
and lasted anywhere from two to ten hours.  The veteran 
further indicated that he could not eat when he had a 
headache and that ibuprofen eased the headaches.  He further 
stated that when he was working he missed three to five days 
a month due to headaches or his side effects of his HIV 
medications.

In March 2002, the veteran was diagnosed with a migraine 
headache after complaining of dizziness and numbness on the 
left side of his face, as well as nausea and photophobia.

Numerous VA treatment records dated from 2005 to 2006 reflect 
that the veteran continued to complain of experiencing 
chronic headaches.  Specifically, in a January 2006 record, 
the veteran reported that the headaches were periodic and 
severe in nature and were always associated with photophobia.  
He also reported that he had taken Propranolol for about ten 
years and had found it effective in reducing the frequency 
and severity of the headaches.

The veteran underwent a VA examination in April 2005.  The 
examiner reported that the veteran's headaches were 
precipitated by stress and bright light and were alleviated 
by Propranolol and Naproxen, dark places, a cold towel, and 
flying in an airplane at a cruising altitude.  The frequency 
of the headaches was four or five per week and the severity 
of the headaches while taking medications was mild to 
moderate, but they were severe without medication.  The 
duration of the headaches was two to three hours and 
sometimes overnight and they could be prostrating in nature, 
when ordinary activity is not possible. The examiner 
indicated that the prostrating flare-ups had once occurred on 
a regular basis, but after he began treatment with 
medication, they now rarely occur.  However, when such 
headaches occur, which was only once every few months, the 
veteran must get in a dark room, put a cold towel around his 
head and sleep 12 to 15 hours before the headaches resolve.  
The examiner further reported that the veteran experienced 
headaches on a daily or every other day basis, but since he 
began the Propranolol, the headaches were mild and were 
tolerable and he was able to maintain his normal job as a 
flight attendant on a daily basis.  The examiner further 
noted that the veteran has been taking the Propranolol for 
headache prevention for nearly 13 years and he also keeps 
Naproxen to take for use when he begins to get a more severe 
headache. 

In a May 2006 letter, J.R., the EWR Base Director, Inflight, 
for Express Jet Airlines, stated that the veteran had been 
employed at Express Jet Airlines since February 2004 and that 
throughout the veteran's tenure there, he had seen, on 
occasion, moments where the veteran had complained of pain 
and migraine-like headaches.  According to J.R., the 
headaches had caused the veteran to be absent from various 
scheduled flight assignments.

The veteran's mother, in an undated letter, stated that the 
veteran sometimes had to go to the hospital or had to go to 
bed with no lights on and no noise because of his headaches.  
She also indicated that the veteran sometimes had to miss 
work because of his headaches and that he could have 
headaches once a week or everyday.

In weighing the aforementioned clinical evidence of record, 
the Board, in resolving all reasonable doubt in the veteran's 
favor, concludes that the veteran's disability picture (i.e., 
severe, prolonged, frequently occurring, incapacitating, 
prostrating, headaches that cause him to miss work) more 
nearly approximates the criteria for a 50 percent evaluation 
than the criteria for a 30 percent evaluation.  Accordingly, 
the Board finds that a 50 percent evaluation is warranted for 
the veteran's service-connected cluster headaches.

While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum available 
benefit under that Code section.  The Board finds no other 
relevant code sections under which to evaluate the veteran's 
migraine headaches.  For example, there is no evidence of 
convulsions as would warrant a 60 percent rating under 
Diagnostic Code 8104.  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 50 percent under 
any applicable rating criteria, the Board concludes that 
staged ratings are not warranted. See Fenderson, 12 Vet. App. 
119 (1999).

Finally, the evidence does not reflect that the veteran's 
headaches have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.




ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for cluster headaches is granted, subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


